                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 DEANTHONY PERRY,                               )
                                                )
              Plaintiff,                        )
                                                )
 v.                                             )       No.:    3:20-CV-234
                                                )
 TENNESSEE DEPARTMENT OF                        )       Judge Collier
 CORRECTION, MICHAEL PARRISH,                   )
 STACY OAKS, and MORGAN COUNTY                  )
 CORRECTIONAL COMPLEX,                          )
                                                )
              Defendants.                       )

                                    JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, Plaintiff’s motion for

voluntary dismissal [Doc. 5] is GRANTED, and this action is DISMISSED WITHOUT

PREJUDICE. Plaintiff’s motion to proceed in forma pauperis [Doc. 1] is DISMISSED AS

MOOT.

       Further, it is CERTIFIED that any appeal from this order would not be taken in good faith,

and therefore, should Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma

pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to CLOSE the case.

       SO ORDERED.

       ENTER:



                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




Case 3:20-cv-00234-CLC-HBG Document 7 Filed 06/11/20 Page 1 of 2 PageID #: 18
      ENTERED AS A JUDGMENT
      /s/ John L. Medearis
      CLERK OF COURT




                                      2
Case 3:20-cv-00234-CLC-HBG Document 7 Filed 06/11/20 Page 2 of 2 PageID #: 19
